Case 5:20-cv-00627-TJH-GJS Document 39 Filed 04/02/20 Page 1of2 Page ID #:571

8 United States District Court
9 Central District of California
10 Western Division

 

 

11
12// PAOLA RAYON VITE, EDCV 20-00627 TJH (GJSx)
13 Petitioner, Cemporary Restraining
14 Orvser
Vv.
15 || CHAD T. WOLF, et ai., and
16 Respondents. Order to Show Cause
17
18 The Court has considered the application for a temporary restraining order

19 || seeking immediate release, filed in connection with a petition for a writ of habeas
20 || corpus, pursuant to 28 U.S.C. § 2241, challenging the conditions of confinement, by
21 || Petitioner Paola Rayon Vite, together with the moving and opposing papers.

22 Petitioner is, currently, detained at the Adelanto Detention Center [“ Adelanto” ],
23 || in San Bernardino County, which is within the Central District of California. Petitioner
24 || asserts that, in light of the COVID-19 pandemic, the conditions of her confinement are,
25 || now, unconstitutional. Petitioner has a history of various criminal convictions, but she
26 || has completed her criminal sentences and is, now, a civil detainee.

27 The Court incorporates by reference into this order the factual and legal grounds

28 || supporting emergency injunctive relief, namely, immediate release, set forth in the

 

Temporary Restraining Order - Page 1 of 2

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:20-cv-00627-TJH-GJS Document 39 Filed 04/02/20 Page 2of2 Page ID #:572

Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
Apr. 1, 2020), ECF No. 17.

Based on the incorporated factual and legal grounds, and the facts and arguments

presented, here,

Ut is Orvered that the application for a temporary restraining order be, and
hereby is, Granted.

Ut is further Ordered that Respondents shall, by 5:00 p.m. on April 3 , 2020,

release Petitioner Paola Rayon Vite from custody pending further order of this Court.

Ut is further Ordered that Petitioner shall not violate any federal, state or
local laws, or use or possess alcohol or illegal drugs after released from custody

pursuant to this order.

Ut is further Ordered that Respondents shall show cause, if they have any,
as to why the Court should not issue a preliminary injunction in this case.
Respondents’ response, if any, to this order to show cause shall be filed by Noon on
April 9, 2020. Petitioner’s reply, if any, to Respondents’ response shall be filed by
Noon on April 14, 2020. The matter will then stand submitted.

Date: April 2, 2020

Vu Ube Lia, fc
bi Teory FZ. Hatter.

Senior Gnited States District Judge

 

Temporary Restraining Order - Page 2 of 2

 
